                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JEFFREY NEIN                                : CIVIL ACTION
                                            :
              v.                            : NO. 16-3752
                                            :
TRICAM INDUSTRIES, INC.                     :


                                       ORDER

             AND NOW, this 13th day of September, 2019, upon consideration of the
Plaintiff’s motion to vacate the Clerk of Court’s Taxation of Costs, and all responses and
replies thereto, it is ORDERED that the Motion [Doc.102] is GRANTED.
             The Clerk’s Taxation of Costs and Judgment against Plaintiff [Docs.100,
101] ] are VACATED.



                                            BY THE COURT:



                                            /s/ Jeffrey L. Schmehl
                                            JEFFREY L. SCHMEHL, J.
